 334DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDShangri-La Rest Home, Inc., d/b/a Shangri-LaHealth Care Center, Inc. and United Rubber,Cork, Linoleum & Plastics Workers of Amer-ica, AFL-CIO. Cases 8-CA-19789 and 8-CA-19789-2March 31, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn October 30, 1987, Administrative Law JudgeHarold Bernard Jr. issued the attached decision.Thereafter, the General Counsel filed limited ex-ceptions and a supporting brief, and the Respond-ent filed cross-exceptions and a supporting briefand an answering brief to the General Counsel'sexceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' and1 The Respondent has excepted to some of the judge's credibihty find-ings. The Board's established policy is not to overrule an administrativelaw judge's 'credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.The Respondent has requested oral argument. The request is denied asthe record, exceptions, and briefs adequately present the issues and thepositions of the parties.Additionally, we correct the following typographical errors in thejudge's decision: (I) in sec. II of his decision the judge states that bywithdrawing recognition and refusing to bargain with the Limon before areasbnable period of time had passed, the Respondent violated Sec.8(a)(3) of the Act. It should read Sec. 8(a)(5) of the Act; and (2) the mis-spellings throughout the Judge's decision of the Union's bargammg repre-sentative, SOmo.2 In agreeing with the judge that the parties had not bargained for areasonable period of time as of December 8, 1986, we disavow any reli-ance on delays and postponements caused by the Respondent's reschedul-ing of the negotiation sessions.We do agree, however, that the reasonable time determination proper-ly looks at the period following the settlement agreement. In that settle-ment the Respondent agreed to resume bargaining after having earlierbroken off negotiations because it questioned the Union's majority andwithdrew recognition In return for this renewed commitment to recogni-tion and bargaining, the Union withdrew the unfair labor practicecharges through which it had challenged the withdrawal of recognitionUnder these circumstances, the Respondent could not again questionunion majority until it had bargained for a reasonable time; and the rea-sonableness of that bargaining cannot be determined simply by adding themonths of bargaining presettlement to the postsettlement bargaining timeand deciding whether the total is sufficient. Even accepting the fact thatin some cases presettlement negotiations might cast light on the signifi-cance of postsettlement negotiatmg developments and that at some pointthe passage of tune without agreement might itself establish that the Re-spondent had bargained for a reasonable time, we agree with the judgethat where, as discussed infra, the parties had met five times in about 3months after reconnnencing negotiations and were making sufficientprogress to warrant scheduling a sixth session, the Respondent had notsatisfied the reasonable time standard so as to warrant its breaking off ne-gotiations at that point on the basis of loss of union majontyconclusions2 and to adopt the recommendedOrder.31. In its exceptions, the Respondent claims that itwas at an impasse with the Union over the noneco-nomic issues of union security and dues checkoffprior to withdrawing recognition from the Unionon December 8, 1986. The Respondent argues thatthis "impasse," in combination with what it assertswas an agreement between the parties to dispose ofnoneconomic issues prior to discussing economiccontractual terms, establishes that the parties hadbargained for a reasonable period of time as of De-cember 8. We disagree.We agree with the judge that there was no clearand explicit agreement by the parties to dispose ofnoneconomic issues first; we further agree thatsuch an agreement is not to be lightly inferred.Union Bargaining Representative Somo denied anyknowledge of such an agreement prior to the No-vember 24, 1986 bargaining session•at which hepresented part of the Union's economic proposa1.4Further, the record reveals that the parties dis-cussed the Union's economic proposal at the No-vember 24 session. Thus, the parties' actions andstated understandings dispel any notion of a clearagreement to resolve noneconomic issues beforediscussing economic terms. Absent such an agree-ment, the asserted impasse over union security anddues checkoff, although a factor in determiningwhether the parties had reached an overall bargain-ing impasse, is not determinative. In addition, therecord shows that the parties scheduled a negotiat-ing session for December 8, 1986. This evidences alack of any contemporaneous understanding by theparties that further negotiation would be futile andis inconsistent with agreement that an impasse hadbeen reached.5The Respondent's reliance on Somo's testimonythat the Union "absolutely" wanted the union secu-rity and dues-checkoff clauses does not advancethe Respondent's argument. The Respondent's at-torney on cross-examination asked Somo if hewanted the security and checkoff provisions, towhich Somo replied "absolutely." Somo also testi-fied, however, that he never insisted on the provi-sions and that he never received instruction fromthe Union to insist on these items. Thus, the factthat the Union desired these clauses does not, by3 The General Counsel's request for a visitatonal clause is dented asthe circumstances of this case do not "demonstrate a likelihood that [the][R]espondent will fail to cooperate or otherwise evade compliance" SeeCherokee Marine Terminal, 287 NLRB 1080, 1083 (1988).4 Somo stated he made only a partial economic proposal because theRespondent had not responded to the Union's request for updated em-ployee wage information5 See Colfor, Inc., 282 NLRB 1173, 1174 (1987), enfd. 838 F.2d 164(6th Cir. 1988) (per cunam).288 NLRB No. 44 SHANGRI-LA HEALTH CARE CENTER335itself, indicate that there was a steadfast insistencewhich would result in an impasse. Nor does theRespondent's bargaining representative's para-phrase of a statement allegedly made by Soma atthe November 24, 1986 bargaining session•thatimpasse "may be close"•support its argument.Here again, even assuming impasse was close, thesurrounding circumstances, including the fact thatthe parties had scheduled another session for De-cember 8, 1986, support the judge's finding that im-passe had not yet been reached.Accordingly, considering all the circumstances,we agree with the judge that the parties had notbargained for a reasonable time after the Respond-ent agreed to recognize and bargain with theUnion in return for the Union's withdrawing itsunfair labor practice charge.2. We also agree with the judge that the Re-spondent violated Section 8(a)(5) of the Act by notproviding the Union with an updated employee se-niority and wage list. While the judge found it rea-sonable to assume the Union had made an oral re-quest for this information at the October 17, 1986negotiation session, we conclude that even in theabsence of such a request the Respondent violatedSection 8(a)(5) by not providing the list. TheUnion made a November 10, 1986 written requestfor these items, which Respondent's attorneyKastner received on November 12 and forwardedto the Respondent's offices, where it was receivedon November 14. The Union reminded the Re-spondent of its request at the November 24 bar-gaining meeting and the Respondent's own wit-nesses testified that Kastner told the Union at thattime that the information would be provided at orbefore the next scheduled negotiating session, i.e.,December 8, 1986. In a February 25, 1987 letter tothe Board's Regional Office, Kastner stated thatmost of the requested information had been com-piled by December 1, 1986, but that the Respond-ent suspended completing its response to the re-quest after learning that some employees were cir-culating a decertification petition. Given Kastner'sown answer that the information would be provid-ed on or before December 8, it is apparent that theRespondent failed to provide the information bythat date because of the employee petition activity.The decertification petition is no justification forfailing to provide the Union with the requested in-formation, however, when, as here, the parties hadnot bargained for a reasonable period of time.Moreover, the Respondent stated that it hadcomplied with several of the Union's requeststhroughout the negotiating period within 2 or 3weeks from the request. Even assuming the oral re-quest was not made, the Respondent had close to 4weeks (approximately 25 days; November 14-De-cember 8) to comply with the written request, butfailed to do so. The nature of the requested infor-mation (employee seniority list with wage rates) isconducive to a relatively quick response. In thisregard, we note that the judge discredited the testi-mony of Vandevelde, the Respondent's administra-tor, that the compilation of the information was de-layed because it was stored on separate computerprograms.Accordingly, we agree with the judge that theRespondent violated Section 8(a)(5) by failing toprovide the Union with the requested information.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Shangri-LaRest Home, Inc., d/b/a Shangri-La Health CareCenter, Inc., Medina, Ohio, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order.Steven D. Wilson, Esq., for the General Counsel.James P. Wilkins, Esq., of Akron, Ohio, for the Respond-ent.DECISIONSTATEMENT OF THE CASEHAROLD BERNARD JR., Administrative Law Judge. Iheard this case 7 July 1987 in Cleveland, Ohio, on com-plaint alleging Respondent unlawfully refused to furnishthe Union with information necessary to its collective-bargaining responsibilities and withdrew recognition ofthe Union as the employees' representative in early De-cember 1986 thereby violating Section 8(a)(5) of the Act.On the entire record, including consideration of well-written briefs filed by the parties, I make the followingFINDINGS OF FACTI. JURISDICTION AND LABOR ORGANIZATION STATUSRespondent is engaged as a health care institution inthe operation of a nursing home in Medina, Ohio, whereit annually derives from the operation gross revenues inexcess of $100,000 and annually purchases productsvalued in excess of $50,000 directly from sources outsideOhio. I find, as admitted, that Respondent is a healthcare institution employer engaged in commerce withinthe meaning of Section 2(2), (6), (7), and (14) of the Act.The Union is admittedly a labor organization within themeaning of Section 2(5) of the Act.The appropriate bargaining unit of Respondent's em-ployees within the meaning of Section 9(b) of the Act, asadmitted, and SO found, is:All full-time and regular part-time RegisteredNurses, Nurses' Aides, Licensed Practical Nurses, 336DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDietary Personnel, Beauticians, Laundry andHousekeeping Personnel, Field Aides, Receptionists,Maintenance Employees, Therapy Assistants, WardSecretaries, Activities Aides, Medicare-MedicaidCoordinators, but excluding certified technical em-ployees, office clerical employees, other profession-al employees, guards and supervisors as defined inthe Act.II, THE UNFAIR LABOR PRACTICESThe Union became the certified bargaining representa-tive for employees in the unit on 6 February 1985 inCase 8-RC-12796.1 At the hearing Respondent admittedthat the Union remained such representative until 30June 1986, and the record shows that the parties negoti-ated towards an initial contract unsuccessfully duringthis period. Then, on 30 June 1986, Respondent with-drew its recognition by letter to the Union on that date.(G.C. Exh 2.) The Union filed refusal-to-bargain charges.in Case 8-CA-19322 on 14 July 1986 and, in responsethereto, Respondent offered to settle the matter byagreeing to recommence bargaining with the Union to-wards an agreement. Respondent's 26 August 1986 letterto the Union read, in part, "we have decided to recom-mence negotiations with the URW in exchange for theagreement of the URW to withdraw the unfair laborpractice Charge No. 8-CA-19322. Provided that thecharge is withdrawn, we are available to meet at 10:00a.m. on Tuesday, September." (G.C. Exh. 4.) Pursuantthereto, the Union withdrew its charges with the Re-gional Director's approval on 29 August 186. (G.C.Exh. 5.)The parties met thereafter in five meetings betweenearly September and November, but their scheduledmeeting on 8 December canceled out when Respondentagain withdrew recognition, claiming that the Unionlacked support from a majority of its bargaining unit em-ployees, and informing the Union by phone and letter itintended to cease bargaining. (G.C. Exh. 17.) There is nodispute between the parties over the validity of the Re-spondent's basis for questioning the Union's majoritystatus; rather, the issue is whether the parties were ac-corded a reasonable period for negotiating an initial con-tract following their settlement of the earlier unfair laborpractice charge in August 1986 under Board law, whichprovides, in part, that during such reasonable period aquestion concerning the Union's majority representativestatus cannot be raised. Poole Foundry & Machine Co., 95NLRB 34 (1951).It is well established that this principle applies to non-Board private settlements, as noted on brief by counselfor the General Counsel, "Where, as here, the quid proquo for a union's withdrawal of an unfair labor practicecharge was the Respondent's agreement to recognize andbargain with it. VIP Limousine, Inc., 276 NLRB 871, 876(1985), and cases cited therein, Straus Communications,Inc., 246 NLRB 846, 847 (1979)." (Br. 4.) There is noquestion but that the Union's withdrawal of the 8(a)(5)1 Counsel for the General Counsel's posthearing motion on brief,agreed to by Respondent, to correctly show 1985 as the year of theUnion's certification is granted.refusal-to-bargain charges here was in exchange for Re-spondent's agreement to recognize and bargain with it, asoutlined above, and I so fmd, leaving the questionwhether such a reasonable period of time for bargaininghad elapsed since the 30 August settlement and the 8 De-cember withdrawal of recognition and cessation of bar-gaining by Respondent for resolution.A. The Parties' Bargaining EffortsAt the outset, the idea advanced by Respondent onbrief that the parties' presettlement negotiations and theperiod of time consumed thereby before the settlement ofthe Respondent's unlawful refusal to bargain in August1986 should be assessed and pooled together with thetime they spent in renewed bargaining after the settle-ment in determining whether a reasonable time for bar-gaining had elapsed before Respondent's second and thusarguably permissible withdrawal of recognition on 8 De-cember 1986 is rejected. The sandwiching of both peri-ods is contrary to established Board law concerning theremedying of refusal-to-bargain cases. In Federal PacificElectric Co., 215 NLRB 861 (1974), the Board, in com-menting on the appropriateness of a general bargainingorder over one according the parties a specific length oftime constituting only the balance of time left in a 12-month period of required bargaining in the certificationyear commented, "That remedy [general bargainingorder] requires bargaining for a reasonable period oftime, determinable in each case by the bargaining issuesand the circumstances which evolve once negotiationshave been resumed." (Emphasis added.) Further, in a latercase citing this principle with approval, the Board or-dered bargaining for a reasonable time under all the cir-cumstances, "after all unfair labor practices have been rem-edied." (Emphasis added.) San Antonio Portland CementCo., 277 NLRB 309 (1985). Given these clarifying in-sights it follows that Respondent cannot be "credited"with presettlement period bargaining time under the spe-cific pronouncement in the Federal Pacific decision thatthe reasonable period starts "once negotiations have beenresumed," and by the holding in the Alamo Cement deci-sion that the period is determined under all the circum-stances and after the unfair labor practices have been reme-died which, in the present case could not possibly haveoccurred presettlement. I have examined into the parties'presettlement negotiations on specific subjects, such asunion security, where such has been useful to determinethe question of possible impasse as well as other subjectswhere background negotiating efforts of the parties isrelevant to the question, for example, whether such ef-forts postsettlement would be fruitful.It is clear that no single factor governs in the determi-nation whether the parties bargained for a reasonableperiod of time between August and the December 1986cessation in their negotiations, certainly the passage oftime, alone, is an insufficient circumstance in such assess-ment; rather, the results of the parties' efforts and otherfactors such as partial agreements, whether the partieswere seeking an initial agreement, and the presence ofimpasse are Viewed in a blended focusing analysis. Bren- SHANGRI-LA HEALTH CARE CENTER337nan's Cadillac, 231 NLRB 225 (1977); and N J. Mac-Donald ci Sons, Inc., 155 NLRB 67, 71.B. The Negotiations Between 16 September and 24NovemberNegotiations on 16 September produced an impressivenumber of areas of agreement between the parties, in-cluding recognition clauses, no-strike/no-lockout provi-sions, probationary period and employer rights of dis-charge, union solicitation rules, grievance procedures,and representation therein coverage, and arbitration.(G.C. Exh. 8.) In addition, there was agreement on lan-guage in a variety of contract clauses, agreement on se-niority provisions governing rehires, information requestsregarding new hires, less required shop time for unionstewards, grievance filing requirements were liberalizedand response time tightened, and agreement over sharingarbitration expenses was reached. (G.c. Exh. 9.) Themeeting ended with inconclusive discussion concerning ageneral seniority provision.Their meeting on 29 September produced union ap-proval and acceptance of Respondent's revised proposalsor amendments on arbitration time guidelines, and em-ployee leaves of absences' restrictions. In addition, theUnion marked a "hold" on the proposal withholding payfor such absences. Significantly, the Union's drafted pro-posal for establishing seniority, according to union repre-sentative and negotiator Stanley Somo, was introducedat this meeting and was going to be accepted by Re-spondent. This six-page-long proposal covered defini-tions, job classifications, creation and duration* of seniori-ty rights, bumping, bidding, recalls, transfers, service inthe armed forces, and president's rights in fulsome detail.(G.C. Exh. 11.)On 17 October Respondent presented the Union withan updated proposed contract including terms agreed toby the Union and other provisions still open. (G.C. Exh.12.) A review ensued on the open items, and agreementson some were reached, viz, failure to report for workprovisions; a language change regarding performance ofduties by a bumping employee, more liberalized report-ing requirements for laid-off employees, and leave of ab-sence seniority rights were enlarged. Between then andthe following meeting on 23 October the Union prepareda further response to General Counsel's Exhibit 12 andpresented it to management representatives at this meet-ing. (G.C. Exh 13.) That proposal, as testified to bySomo, shows union approval to some 37 managementproposals and the need for several other proposals to beon "hold" for further discussion. In addition the partiesagreed further to changes expanding the date for filinggrievances, to delete the exclusion of arbitrability for dis-missals due to nonreporting by employees on expiredleaves of absences, and to provide for notice to theUnion's president of employee discharges. The foregoingsubstantial number of agreements constitute still furthergathering evidence of substantial headway in the parties'negotiations notwithstanding disagreement over union se-curity.Verbally on 17 October and in a letter between thismeeting and the following meeting on 24 November, theUnion requested information from Respondent in theform of an updated seniority list and wage rates for Re-spondent's employees (G.C. Exh 14), discussed furtherbelow, so that it could prepare an economic proposal be-forehand.At the 24 November meeting Respondent tendered re-vised contract proposals on certain contract paragraphs.(G.C. Exh 15.) The Union accepted Respondent's provi-sions concerning union representative plant access andreconfirmed and finalized earlier agreements reached theprevious meeting. The Union submitted economic pro-posals (G.C. Exh 16), spanning some 28 items but leftout the details of its position on any wage increase be-cause, as Cumo put it "I had no information to guide meon what I should be requesting." Cumo repeated a re-quest for the seniority and wage rate information madeearlier and noted above and was told that a company of-ficial just about had it and would give it to the Unionbefore the end of the week. The parties scheduled ameeting for 8 December, which canceled out when Re-spondent informed the Union it refused to bargain with itbecause "the Union does not represent a majority of thebargaining unit employees at Shangri-La," by letter (andearlier phone call) dated 8 December 1986.AnalysisA more clear case to support the view that the partieshad not yet bargained for a reasonable period of timewhen the employer pulled the plug on negotiations canhardly be imagined. In the first place, Respondent's con-tention that the earlier presettlement period should betacked on to the September-November 5 meetings is to-tally without merit for the reasons already noted. Re-spondent's further contention that a dispute over a union-security clause evidenced an unproductive impasse iswithout support in the record given the obviously, equal-ly plausible view that such topic was a bargaining chipwhich the Union might have chosen to cash in for a fa-vorable economic settlement, a prospect impaired andrendered difficult by the Respondent's refusal, hereafterfound unlawful, to provide the Union with requested in-formation clearly relevant to the negotiations. Respond-ent's unlawful action is slowing down, even halting, thenatural course in negotiations is hardly a basis to supportits argument that a reasonable time for bargaining hadelapsed and it was therefore justified in ceasing to recog-nize and bargain with the Union. Its argument that theparties were somehow bound by an agreement to com-plete noneconomic bargaining before getting to econom-ics and because they could not get beyond the union-se-curity roadblock matters were hopeless is a self-servingassertion unsupported by the facts or by law•whichfavors the view that parties may defer some items, whiletrading on other significant subjects progresses, with theview that a tradeoff paving the way for an overall agree-ment will follow and the benefits of collective bargainingbe secured. The record, in any event, does not supportthe view that any such clear and explicit agreement wasreached by the parties and one will not lightly be in-ferred. See Pillowtex Corp., 241 NLRB 40, 47 (1979);Nansemond Convalescent Center, 255 NLRB 563, 564 338DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(1981); and Bartlett-Collins Co., 230 NLRB 144, 173(1977).Even were plausibility tendered to Respondent's posi-tion such would tend to support the view that since theparties had not even had a chance beyond the 24 No-vember meeting to discuss a core subject matter•the 28economic items in the Union's first-time presented pro-posal on 26 November•it would be obvious the partieshad not yet been accorded a reasonable time to consum-mate an agreement fully one-half or more of which theyhad not yet addressed under Respondent's view becauseof a somehow binding procedural understanding. Bren-nan's Cadillac, supra at 227. Moreover, there were delaysand postponements on Respondent's part slowingprogress further.It is the positive characteristics in what the parties didachieve that supports my views here. The record is clearthat their agreements during the September, October,and November meetings were substantial in number, im-portant in nature, and were followed in successive effortsafter each one of the meetings by spinoff agreements, re-confirmations in writing, organized, identifiable, datedfurther proposals in writing building on earlier under-standings and agreements, carefully narrowing the areasneeding further discussions while noting and preservingthe agreed-on subjects, and widening the areas of agree-ment. All was not sweetness and light given the union-security disagreement, but there was substantial, gratify-ing momentum towards an agreement before Respondentabruptly aborted their movement towards a contract.There was surely much to be optimistic about, manyrays of hope so that it cannot be concluded that an im-passe was even in the wings during these negotiations,which were too steadily productive to base such a prog-nosis on•a further factor to consider. Taft BroadcastingCo., 163 NLRB 475, 478 (1967), enfd. 395 F.2d 622 (D.C.Cir. 1968), and N .1. MacDonald & Sons, supra. Further,the new union bargaining representative, and the post-settlement restart and continuation of bargaining bothcreated new changes for productive discussions evenwhen background presettlement meetings are considered.Gulf States Mfr. v. NLRB, 704 F.2d 1390 (5th Cir. 1983);and PRC Recording Co., 280 NLRB 615 (1986).When all the above is viewed in light of the realitythat this was bargaining for a first or initial contract be-tween the parties, requiring, as it does, the hammeringout of fundamental procedures, rights, basic wage scales,and fringe benefit plans without prior established prac-tices on which to rely for starters, the parties' progressand the resulting outlook for success were excellent andit is understood that such first contract negotiations areentitled to a longer time to succeed and the "reasonableperiod" as noted by the General Counsel on brief islonger. VIP Limousine, supra at 877, and Blue Valley Ma-chine Co., 180 NLRB 298, 304 (1970). The parties them-selves scheduled a meeting for 8 December in harmonywith the view that theirs was a positive outlook favoringthe ongoing negotiations and prospects for an agreement,a view well supported by the impressive progress before-hand. Given the absence of impasse, the fact that thiswas bargaining towards an initial agreement, and espe-cially the nature of their progressive, productive bargain-ing propelled by a momentum of prior successful agree-ments in many areas of negotiations scheduled to contin-ue onward, Respondent's sudden foreclosing of any fur-ther bargaining emerges as a premature precipitous solelyunilateral unwarranted extinguishment of the reasonableprospects for an agreement then confronting the parties.Based thereon, I find that by withdrawing recognitionfrom the Union as bargaining representative for unit em-ployees on 8 December 1986 and refusing to bargain fur-ther with the Union before a reasonable period of timehad elapsed since the parties' August 1986 settlement of arefusal-to-bargain charge against Respondent† Respond-ent violated Section 8(a)(3) of the Act.C. The Union's Information RequestUnion witness Sumo testified he verbally requestedRespondent to provide information in the form of updat-ed seniority lists and wage rates for employees at one ofthe two October meetings held on the 17th and 23d, theRespondent's representative, Attorney Kastner, turningthe request over to Harry VanderVelde, administratorfor Respondent. Kastner did not recall, nor did Vander-Velde, such a request but did not deny Sumo's account.Because VanderVelde was present at the meeting on 17October, but not present on 23 October, it is reasonableto assume that Cumo's credited account would place thedate for the request as 17 October, Be that as it may,absent a response the Union followed up with a writtenrequest for such information by letter dated 10 Novem-ber, noted above, seeking an updated seniority list andwage scales for employees. This is considered presump-tively relevant information required by the Union to dis-charge its collective-bargaining responsibilities on behalfof Respondent's employees, even more relevant than nor-mally so, it is noted, due to the advent of the parties' ef-forts to discuss economics about the time the requestswere made, or soon to arrive. 15th Avenue Iron Works,279 NLRB 643 (1986), and Helca Mining Co., 248 NLRB1341, 1343 (1980). Respondent's duty clearly was "to fur-nish as promptly as practical any information properlyrequested." Aero-Motive Mfg. Co., 195 NLRB 790, 792(1972).No valid reason was advanced why there was notample time to produce the requested information be-tween 17 October and the following meeting on 23 Octo-ber; even placing the request as of the 10 Novemberunion letter requesting the information, there was ampletime to produce it by 24 November•the informationbeing the simple and readily available basic data general-ly available in the personnel office: names, dates of hire,and wage rates for employees. Even if some of the data,according to unconvincing testimony by VanderVelde,who dodged, improvised, and tailored his account inclose to a stonewalling fashion, was not on the computertapes, it would normally remain readily accessible to rea-sonable access. For the witness to declare it would take2 months to provide, then admit he really did not knowbecause he would not be the one doing it, revealed a Re-spondent explanation that invites disbelief and gets it.Nor would there be any obstacle to providing such listswith checkmarks next to the names of any persons Re- "r7-.7tZ3SHANGRI-LA HEALTH CARE CENTER339spondent may have harbored questions about concerningpossible supervisory status, a further transparent excusefor the Respondent's failure to produce such informationoffered on its brief, viz, that more time was needed toexclude "supervisors" from the list.By failing to furnish the Union with the requested in-formation at any time since its requests were communi-cated to it, I find that Respondent further violated Sec-tion 8(a)(5) of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), (7), and (14) ofthe Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The employees in the unit described above in para-graph 1 constitute a unit appropriate for collective bar-gaining within the meaning of Section 9(b) of the Act.4.At all times material the Union has been and is cur-rently the exclusive collective-bargaining representativeof the employees in the aforesaid appropriate unit for thepurpose of collective bargaining within the meaning ofSection 9(a) of the Act.5.By withdrawing recognition from the Union and re-fusing to bargain collectively with it as the exclusive col-lective-bargaining representative of employees in the unitfound appropriate, Respondent violated Section 8(a)(I)and (5) of the Act.6.By failing and refusing to furnish the Union with anupdated seniority list and wage scale covering its em-ployees on the Union's request, Respondent violated Sec-tion 8(a)(5) and (1) of the Act.7.The aforesaid unfair labor practices have a close, in-timate, and adverse effect on the free flow of commercewithin the meaning of Section 2(6) and (7) of the Act.On these fmdings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERThe Respondent, Shangri-La Rest Home, Inc., d/b/aShangri-La Health Center, Inc., Medina, Ohio, its offi-cers, agents, successors, and assigns, shall1. Cease and desist from(a)Refusing to bargain collectively with UnitedRubber, Cork, Linoleum & Plastics Workers of America,AFL-CIO as the exclusive bargaining representative ofits employees in the aforesaid appropriate bargaining unitwith respect to wages, hours of work, and any otherterms and conditions of employment of such employees.(b)Failing and refusing to provide an updated seniori-ty list and wage rates of employees to the Union.(c)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of any2 I see no reasons warranting a broadly based visdatorial discovery-type remedial order in the circumstances of this case If no exceptions arefiled as provided by Sec. 102.46 of the Board's Rules and Regulations,the findings, conclusions, and recommended Order shall, as provided inSec. 102.48 of the Rules, be adopted by the Board and all objections tothem shall be deemed waived for all purposes.rights guaranteed them by Section 7 of the NationalLabor Relations Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, recognize and bargain collectively withUnited Rubber, Cork, Linoleum & Plastics Workers ofAmerica, AFL-CIO as the exclusive representative ofthe employees in the bargaining unit found appropriateabove, with respect to their wages, hours of work, andother terms and conditions of employment and, if anagreement is reached, embody it in a signed contract.(b)Provide the Union with an updated seniority listand wage scales of employees.(c)Post at Respondent's facility copies of the attachednotice marked "Appendix."3 Copies of the notice, onforms provided by the Regional Director for Region 8,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.3 If this Order is enforced by a judgment of a United States court ofappeals, the words m the notice readmg "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively regardingwages, hours of work, and any other terms and condi-tions of employment with United Rubber, Cork, Linole-um & Plastics Workers of America, AFL-CIO as the ex-clusive bargaining representative of our employees in abargaining unit consisting ofAll full-time and regular part-time RegisteredNurses, Nurses' Aides, Licensed Practical Nurses,Dietary Personnel, Beauticians, Laundry andHousekeeping Personnel, Field Aides, Receptionists,Maintenance Employees, Therapy Assistants, WardSecretaries, Activities Aides, Medicare-MedicaidCoordinators, but excluding certified technical em-ployees, office clerical employees, other profession-al employees, guards and supervisors as defined inthe Act. 340DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of anyrights guaranteed by Section 7 of the Act.WE WILL, on request, bargain collectively with UnitedRubber, Cork, Linoleum & Plastics Workers of America,AFL-CIO as the exclusive representative of the employ-ees in the unit described above, with respect to theirwages, hours of work, and any other terms and condi-tions of employment and, if an agreement is reached,embody it in a signed contract.WE WILL furnish the Union with an updated senioritylist and the wage scales covering our employees in theunit.SHANGRI-LA HEALTH CARE CENTER, INC.